Citation Nr: 1622212	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  05-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a tracheostomy, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for acid reflux, to include as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1969.  

These issues were previously remanded by the Board in July 2011.  At that time, the Veteran was represented by a private attorney.  In September 2015, the attorney withdrew his representation.  To date, no new representative has been appointed; therefore, he is unrepresented at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of a tracheostomy, and for acid reflux as due to or aggravated by service-connected diabetes.  He underwent a July 2012 VA examination and medical opinion; however, the requested opinion was incomplete.  Specifically, regarding the possibility of a nexus between diabetes and acid reflux, the examiner reflected that diabetes can in some cases contribute to gastroparesis which can in turn increase the likelihood of reflux.  The examiner opined that the Veteran's medications were likely causing or contributing to reflux and the reflux in turn was the likely cause of or contributing factor to the tracheostomy and upper airway complications.  

The Veteran has been prescribed a number of medications for both service-connected and nonservice-connected disabilities.  The examiner did not clarify which medications caused or aggravated the reflux and the Board may not substitute its own judgment on that medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, remand is required.    

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate clinician for a medical opinion.  The Veteran need not be scheduled for in-person physical examination unless the clinician determines such examination is necessary to address the questions posed by this remand.  

After reviewing the claims file, the reviewer is asked to state whether it is at least as likely as not that any medication or medications prescribed for service-connected disabilities result in or aggravate any current gastrointestinal disorders, to include acid reflux, or any respiratory or nasal disorders, to include any complications of the tracheostomy.  

Aggravation is defined as a permanent worsening of the underlying disability beyond the natural progress of the disorder.  The Veteran has been granted service connection for ischemic heart disease status post coronary artery bypass graft; diabetes mellitus; a surgical scar associated with the coronary artery bypass graft operation, and; peripheral neuropathy of the bilateral upper and lower extremities.  The reviewer is asked to provide a rationale for all opinions provided.  

2.  After undertaking any additional development deemed appropriate and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

